Citation Nr: 1744933	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for prostate cancer to include as due to claimed inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Chicago, Illinois, currently has jurisdiction of the record.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois.  In July 2014 and December 2016, the Board remanded this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prostate cancer was not manifest during service, within one year of service and is not attributable to service to include claimed herbicide exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Herbicide Exposure

The Veteran claims entitlement to service connection for prostate cancer, which he argues was caused by exposure to herbicides such as Agent Orange during active service.  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

Further, in certain circumstances, veterans who served onboard vessels in the inland waterways of Vietnam are presumed to have been exposed to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In addition, in certain circumstances, a veteran may have been exposed to herbicides while serving in Thailand and Korea.  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean demilitarized zone (DMZ), in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).  As noted, in some limited instances, herbicide exposure in Thailand is recognized.  See VA Adjudication Procedure Manual, M21-1.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that in the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  Note 2 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).  

The record show that the Veteran did not serve in Vietnam or Thailand.  It is his contention that he had service along the DMZ in Korea.  He stated that he had service duties near the DMZ and was also exposed to contaminated water.  The Veteran's service personnel records indicate that he was attached to the CoB 44th EngrBn (Const) as a grader and that he was assigned to a number of temporary duty (TDY) locations or traveled to or from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea.  

The Board previously directed the AOJ to obtain information from the United States Army and Joint Services Records Research Center (JSRRC), pursuant to VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 2, Section C.10.n., as to whether it can be confirmed that the Veteran, from December 1968 to January 1970, while stationed in Korea, assigned to the CoB 44th EngrBn (Const) as a grader, with TDY or travel to and from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea, was near the DMZ and exposed to herbicides.  A February 2015 JSRRC response indicated that only the Veteran's unit history for the year 1969 was researched.  The Veteran, in written statements and during his March 2015 Board hearing, asserted that his exposure occurred in as early as 1968.  In addition, the Veteran's service personnel records indicated that he was assigned to serve in Korea from December 19, 1968, to January 17, 1970.  Thus, the case was remanded for further clarification.  

In June 2017, a response was received from the JSRRC and the AOJ made a negative finding based on the response.  The pertinent unit history as well as the 1968 and 1970 unit histories and the 1968 - 1969 - 1970 chronologies submitted by the 8th United States Army were reviewed.  The histories documented that Company B was located at Ascom, South Korea.  The histories verified that Company B was involved in construction projects involving building a missile site, to include the fencing and missile bunkers at Dae Chon, Tac Site #5; constructing Yongsan Theater #2; constructing a Rip-Rap Wall on Camp Carroll Depot.  In addition, the histories showed that Company B was also at Republic of Korea Air Force Bases in Suwon and Taejon.  The histories documented that Company B was called upon to construct the command post and set up billeting tents in Taegu for the Focus Lens Exercise.  The records did not show the use, storage, spraying, or transportation of herbicides to include Agent Orange.  In addition, the records did not document any specific duties performed by Company B, 44th Eng Bn unit members on or near the DMZ.  Thus, herbicide exposure was not conceded. 

Accordingly, the Board finds that the Veteran was not presumed to be exposed to herbicides while in Korea.  As such, service connection for prostate cancer cannot be established on a presumptive basis.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, malignant tumors will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The record establishes that the Veteran was diagnosed and treated for prostate cancer decades after his discharge from service.  The record does not show nor does the Veteran contend that prostate cancer was initially manifest during service or within the initial post-service year.  The VA examination reports dated in August 2009 and March 2016 do not reflect that prostate cancer is otherwise attributable to service.  The Board has considered the Veteran's own opinion that his prostate cancer is related to service; however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the March 2016 examination findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  In addition, the Veteran's own opinion of where he was located or exposed to herbicides in Korea is outweighed by the official documentation noted in the JSRRC report.

In sum, the Veteran did not serve in Vietnam or the recognized waterways; had no service in Thailand; had no service at the DMZ in Korea during the period from April 1968 through August 31, 1971; had no actual exposure to herbicides, and the most probative evidence does not link the post-service diagnosed disability to service.  

As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer to include as due to claimed inservice exposure to herbicides is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


